PD1396-14
                                                                      COURT OF CRIMINAL APPEALS
                                                                                       AUSTIN, TEXAS
      April 23, 2015                                                  Transmitted 4/22/2015 4:53:14 PM
                                                                        Accepted 4/23/2015 7:41:22 AM
                                                                                        ABEL ACOSTA
                                  Cause No. PD-1396-14                                          CLERK

                       IN THE TEXAS COURT OF CRIMINAL APPEALS


JON THOMAS FORD,                         § FROM THE FOURTH COURT OF
        Petitioner,                      § APPEALS, SAN ANTONIO, TEXAS
                                         § No. 04-12-00317-CR
vs.                                      §
                                         § [On Appeal from Cause No.
THE STATE OF TEXAS,                      § 2010-CR-7741 in the 186th Dist. Court,
        Respondent.                      § Bexar County, San Antonio, Texas]



        PETITIONER’S UNOPPOSED MOTION FOR LEAVE TO FILE
      AMENDED BRIEF ON PETITION FOR DISCRETIONARY REVIEW

TO THE HONORABLE JUDGES OF SAID COURT:

           NOW COMES Petitioner, JON THOMAS FORD, by and through his

undersigned counsel and pursuant to Rule 38.7 of the Texas Rules of Appellate

Procedure files this unopposed motion for leave to file his Amended Brief on

Petition for Discretionary Review, attached here, to withdraw Ground three from

the original brief filed. In support of same, the Petitioner will show as follows:

      1. Undersigned counsel has conferred with Assistant District Attorney Jay

           Brandon and he does not oppose this motion.

      2. Undersigned counsel neglected to carefully read the postcard granting

           grounds on Petition for Discretionary Review and believed that the Court
          granted Grounds one, two and three, based on her oversight and quick

          cursory reading of the postcard.

       3. After reading the State’s brief that Ground three was not granted,

          undersigned counsel re-read the postcard granting Petition for Discretionary

          Review and acknowledges that the postcard granted Grounds one and two

          only.

       4. Therefore, undersigned counsel apologizes to this Court and to Assistant

          District Attorney Jay Brandon for any inconvenience this may have caused.

       5. Undersigned counsel requests leave to file an amended brief withdrawing

          Ground three and it’s briefing, consisting of two and one-half pages and a

          one paragraph summary of the argument.

       6. The amended brief, removing only those matters, is attached to this motion

          for leave for filing and for the convenience of the Court.

          WHEREFORE PREMISES CONSIDERED, Petitioner respectfully prays

that this Honorable Court grant this unopposed motion and file his Amended Brief

on Petition for Discretionary Review.


                                             Respectfully Submitted:

                                             ____/s/Cynthia E. Orr_____________
                                             Cynthia E. Orr
                                             Bar No. 15313350

                                             GOLDSTEIN, GOLDSTEIN & HILLEY

	                                             2	  
	  


                                       310 S. St. Mary’s St.
                                       29th Floor Tower Life Bldg.
                                       San Antonio, Texas 78205
                                       210-226-1463
                                       210-226-8367 facsimile
                                       whitecollarlaw@gmail.com

                                       Attorney for Petitioner,
                                       JON THOMAS FORD

                      CERTIFICATE OF CONFERENCE

       This is to certify that undersigned counsel has conferred with Assistant
District Attorney Jay Brandon and he does not oppose this motion.

                                       ____/s/Cynthia E. Orr_____________
                                             Cynthia E. Orr


                         CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a copy of the above Unopposed Motion has been
sent via E-file.Texas.gov, as registered participants, on this the 22nd day of April,
2015 to the following:

       Nicolas LaHood
       District Attorney
       Jay Brandon
       Assistant District Attorney
       Paul Elizondo Tower
       101 West Nueva, Fourth Floor
       San Antonio, Texas 78205
       E-mail: jay.brandon@bexar.org,


                                       ____/s/Cynthia E. Orr_____________
                                             Cynthia E. Orr




	                                       3